United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3584
                        ___________________________

                             Manuel Enrique Camacho

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

            Ray Hobbs, Director, Arkansas Department of Correction

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: December 12, 2014
                             Filed: January 21, 2015
                                 ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

WOLLMAN, Circuit Judge.

      On July 11, 2008, Manuel Enrique Camacho pleaded guilty to capital murder
in Arkansas state court, and a written judgment and commitment order was entered
on July 22, 2008. He did not file a direct appeal. After state postconviction relief
was denied, Camacho filed a 28 U.S.C. § 2254 habeas petition in the Western District
of Arkansas. The State responded by asserting that the petition was untimely under
the Antiterrorism and Effective Death Penalty Act (AEDPA), 28 U.S.C. § 2244(d)(1).
The magistrate judge recommended denying relief, reasoning that because Arkansas
law generally does not permit an appeal from a guilty plea, AEDPA’s one-year
limitations period began to run when the judgment of conviction was entered, not
thirty days later when the time for filing a direct appeal from that judgment expired.
The district court adopted the recommendation of the magistrate judge and dismissed
Camacho’s § 2254 petition as untimely, concluding that Camacho’s petition was filed
eighteen days past the deadline.1 The district court granted a certificate of
appealability on whether Camacho’s habeas petition was timely filed under
§ 2244(d)(1) and, if not, whether he was entitled to equitable tolling under Holland
v. Florida, 560 U.S. 631 (2010).

       Camacho argues that the limitations period did not begin to run until the
expiration of the thirty-day period for filing a direct appeal from the state-court
judgment and that his § 2254 petition was therefore timely. After de novo review, we
hold that Camacho’s § 2254 petition was timely filed and that the district court erred
in dismissing the petition as time-barred. See Wright v. Norris, 299 F.3d 926, 927
(8th Cir. 2002) (standard of review).

        Under AEDPA, federal and state prisoners generally have one year in which
to file federal habeas petitions. For federal prisoners, the limitations period generally
runs from “the date on which the judgment of conviction becomes final.” 28 U.S.C.
§ 2255(f)(1). For state prisoners, the limitations period runs from “the date on which
the judgment became final by the conclusion of direct review or the expiration of the
time for seeking such review.” Id. § 2244(d)(1)(A).




      1
     The parties do not dispute that AEDPA’s limitations period was tolled while
Camacho’s state postconviction proceedings were pending.

                                          -2-
       In Clay v. United States, 537 U.S. 522, 527 (2003), the Supreme Court noted
that for federal prisoners seeking habeas relief under 28 U.S.C. § 2255, a federal
judgment becomes final “when this Court affirms a conviction on the merits on direct
review or denies a petition for a writ of certiorari.” If a federal prisoner does not file
a petition for certiorari with the Supreme Court on direct review, “§ 2255’s one-year
limitation period starts to run when the time for seeking such review expires.” Id. at
532. In reaching this conclusion, the Clay Court rejected the argument that because
Clay had elected not to seek certiorari, the limitations period began to run on the date
the court of appeals issued its mandate. Id. at 529-30. In Jimenez v. Quarterman, 555
U.S. 113, 119-20 (2009), the Supreme Court extended its reasoning in Clay to “the
similar language of § 2244(d)(1)(A),” holding that AEDPA’s limitations period was
“reset” when a state petitioner was granted leave to file an out-of-time direct appeal.
The judgment in those circumstances became final only at “the conclusion of the out-
of-time direct appeal, or the expiration of the time for seeking review of that [out-of-
time direct] appeal.” Jimenez, 555 U.S. at 121. The Court noted that “the plain
language of § 2244(d)(1) . . . pinpoints the uniform date of finality set by Congress”
as the “conclusion of direct review or the expiration of the time for seeking such
review.” Id. Thus, both Clay and Jimenez “suggested that the direct review process
either ‘concludes’ or ‘expires,’ depending on whether the petitioner pursues or
forgoes direct appeal to this Court.” Gonzalez v. Thaler, 132 S. Ct. 641, 653 (2012).

       In Gonzalez v. Thaler, the Supreme Court considered when a judgment
becomes final under § 2244(d)(1)(A) “if a petitioner does not appeal to a State’s
highest court.” Id. at 653. The Court held that “for a state prisoner who does not
seek review in a State’s highest court, the judgment becomes ‘final’ on the date that
the time for seeking review expires.” Id. at 646. The Court clarified what it had
suggested in Clay and Jimenez: the “two prongs” of § 2244(d)(1)(A)’s finality
determination—either (1) the conclusion of direct review or (2) the expiration of the
time for seeking such review—apply to distinct categories of petitioners. Id. at 653.
For petitioners who pursue direct review to the U.S. Supreme Court under the first

                                           -3-
prong, judgment becomes final at the conclusion of direct review, i.e., when the
Supreme Court “affirms a conviction on the merits or denies a petition for certiorari.”
Id. at 653. “For all other petitioners, the judgment becomes final [under the second
prong] at the ‘expiration of the time for seeking such review’—when the time for
pursuing direct review in this Court, or in state court, expires.” Id. at 653-54.

       In Gonzalez, the petitioner allowed the time for seeking review of a Texas
appellate court’s decision to lapse, and the court issued its mandate six weeks later.
The petitioner filed a § 2254 petition, which was dismissed as untimely because it
was not filed within one year of the time for seeking review with the State’s highest
court. The petitioner argued that the time should have been calculated from the date
the appellate court issued its mandate, because “whenever a petitioner does not seek
certiorari, the ‘conclusion of direct review’ is the date on which state law marks
finality—in Texas, the date on which the mandate issues.” Id. at 654. The Supreme
Court rejected this approach, noting that determining “finality” under each State’s law
would require the Court “to scour each State’s laws and cases to determine how it
defines finality for every petitioner who forgoes a state-court appeal.” Id. at 655.
Such an approach “would usher in state-by-state definitions of the conclusion of
direct review” and “would be at odds with the uniform definition” adopted in Clay
and Jimenez, i.e., that the trigger for the AEDPA limitations period when the
petitioner does not pursue a direct review is the expiration of the time for seeking
direct review. Id. The Court acknowledged that its holding necessarily involved
some limited consideration of state law:

      [J]ust as we determine the “expiration of the time for seeking [direct]
      review” from this Court’s filing deadlines when petitioners forgo
      certiorari, we look to state-court filing deadlines when petitioners forgo
      state-court appeals. Referring to state-law procedures in that context
      makes sense because such deadlines are inherently court specific. There
      is no risk of relying on “state-law rules that may differ from the general
      federal rule.”

                                         -4-
Id. at 655 (quoting Clay, 537 U.S. at 531); see also King v. Hobbs, 666 F.3d 1132,
1135 n.2 (8th Cir. 2012) (noting that the Supreme Court in Gonzalez “instructed us
that when a petitioner decides to forgo state-court appeals, we must ‘look to state-
court filing deadlines’ to determine the ‘expiration of the time for seeking [direct]
review’”).

        In Arkansas, a criminal defendant generally has thirty days from “the date of
entry of a judgment” in which to file an appeal, Ark. R. App. P.-Crim. 2(a)(1), but a
criminal defendant has no right to appeal from a guilty plea, except for an appeal from
a conditional guilty plea based on the denial of a suppression motion, see Ark. R.
App. P.-Crim. 1(a) (“Except as provided by [Rule 24.3(b) for conditional guilty
pleas,] there shall be no appeal from a plea of guilty or nolo contendere.”). The
Arkansas Supreme Court has recognized two additional exceptions to the general
rule: “(1) when there is a challenge to testimony or evidence presented before a jury
in a sentencing hearing separate from the plea itself; and (2) when the appeal is an
appeal of a posttrial motion challenging the validity and legality of the sentence
itself.” Hewitt v. State, 208 S.W.3d 185, 186 (Ark. 2005) (per curiam).

       Citing the appeal prohibition set forth in Rule 1(a), the State argues that when
a criminal defendant enters an unconditional guilty plea in state court, AEDPA’s one-
year limitations period begins to run from the date on which the state judgment and
commitment order are entered—not from the date on which the thirty-day period in
which to file an appeal expires. See, e.g., Calianno v. Hobbs, No. 12-5028, 2013 WL
628595 (W.D. Ark. Jan. 28, 2013), adopted by 2013 WL 655184 (W.D. Ark. Feb. 22,
2013).

       In Clay, Jimenez, and Gonzalez, the Supreme Court emphasized Congress’s
intent under AEDPA to define “finality . . . by reference to a uniform federal rule”
and not “by reference to state-law rules that may differ from the general federal rule
and vary from State to State.” Clay, 537 U.S. at 531. As noted by the Supreme

                                         -5-
Court, the uniform federal rule of finality for petitioners who forgo state-court
appeals is determined by reference to “state-court filing deadlines” for those appeals.
Gonzalez, 132 S. Ct. at 655. Determining whether an Arkansas petitioner has pled
guilty conditionally or unconditionally or whether his appeal falls within one of the
other exceptions to the general prohibition on appeals from guilty pleas is the sort of
state-specific inquiry that the Supreme Court has cautioned would undermine the
“general federal rule” that “state-court filing deadlines” determine the limitations
period when petitioners do not pursue state-court appeals. The Supreme Court has
specifically instructed that the expiration of the deadline for filing an appeal is the
critical trigger for AEDPA’s limitations period. Thus, for Camacho, “a state prisoner
who d[id] not seek review in [the] State’s highest court, the judgment [became] ‘final’
on the date that the time for seeking such review expire[d].” See id. at 646.

       The district court emphasized the following language from Gonzalez in
rejecting Camacho’s petition: “[W]e determine the ‘expiration of the time for seeking
[direct] review’ from this Court’s filing deadlines when petitioners forgo certiorari,
[and] we look to state-court filing deadlines when petitioners forgo state-court
appeals.” Id. at 655. The district court concluded that Camacho “did not ‘forgo’ a
state-court appeal, he was precluded from filing such an appeal because he pled
guilty.” The Supreme Court’s holding in Gonzalez was not so limited. The holding
in Gonzalez extends to “state prisoner[s] who do[] not seek review in a State’s highest
court”; it does not exclude state prisoners who do not seek review because such
review is prohibited by state law or by a plea agreement. Id. at 655; see also Latham
v. United States, 527 F.3d 651, 653 (7th Cir. 2008) (noting that a “defendant who
forswears appellate review as part of a plea bargain remains entitled to file a notice
of appeal” even if “that appeal is doomed unless the guilty plea is involuntary”);
Mark v. Thaler, 646 F.3d 191, 194 (5th Cir. 2011) (“The relevant question is whether
Mark was entitled to file a petition, not whether a hypothetical petition would have
been successful.”); cf. Artuz v. Bennett, 531 U.S. 4, 9 (2000) (noting that in context
of AEDPA’s tolling provision for a properly filed application for state postconviction

                                         -6-
relief, “the question whether an application has been ‘properly filed’ is quite separate
from the question whether the claims contained in the application are meritorious”).
Our reading of the Supreme Court’s several holdings leads us to conclude that the
critical date for finality of the state-court conviction is the expiration of the state’s
filing deadline.

       We therefore vacate the district court’s order dismissing Camacho’s § 2254
petition as untimely, and we remand the case to the district court for further
proceedings consistent with this opinion.
                      ______________________________




                                          -7-